Exhibit 10.1

VERMONT ECONOMIC DEVELOPMENT AUTHORITY

and

CASELLA WASTE SYSTEMS, INC.

 

 

FINANCING AGREEMENT

Dated as of March 1, 2013

 

 

Relating to

$16,000,000

VERMONT ECONOMIC DEVELOPMENT AUTHORITY

SOLID WASTE DISPOSAL REVENUE BONDS

(CASELLA WASTE SYSTEMS, INC. PROJECT)

SERIES 2013



--------------------------------------------------------------------------------

FINANCING AGREEMENT

This FINANCING AGREEMENT (the “Agreement”), dated as of March 1, 2013, a
financing document in accordance with Chapter 12 of Title 10 of the Vermont
Statutes Annotated, as amended (the “Act”), between THE STATE OF VERMONT (the
“State”), acting by and through the VERMONT ECONOMIC DEVELOPMENT AUTHORITY (the
“Authority”), and CASELLA WASTE SYSTEMS, INC., a corporation duly organized and
existing under the laws of the State of Delaware (the “Company”);

W I T N E S S E T H:

WHEREAS, the Authority is a body corporate and politic and a public
instrumentality of the State, created under the Act to provide financing for
certain projects; and

WHEREAS, in accordance with the Act, the Authority proposes to finance the costs
of acquiring, constructing, improving, installing or equipping certain solid
waste disposal, recycling, collection and transfer facilities (collectively, the
“Project”) more particularly described in Exhibit A hereof, and to pay the costs
of issuance in connection therewith; and

WHEREAS, pursuant to and in accordance with the Act, the Authority has
authorized and undertaken to issue its Solid Waste Disposal Revenue Bonds
(Casella Waste Systems, Inc. Project) Series 2013 (the “Bonds”) pursuant to an
Indenture (the “Indenture”) of even date herewith between the Authority and U.S.
Bank National Association, as trustee (the “Trustee”), in order to provide funds
to finance the Project and to pay the costs of issuance in connection therewith;
and

WHEREAS, the Authority has undertaken to finance the cost of the Project by
loaning the proceeds derived from the sale of the Bonds to the Company pursuant
to this Agreement, under which the Company is required to make loan payments
sufficient to pay when due the principal of, premium, if any, Purchase Price of
and interest on the Bonds and related expenses; and

WHEREAS, pursuant to the Indenture, the Bonds will be issued and the Authority
will assign to the Trustee its right to receive payments, and certain but not
all other rights, under this Agreement; and

NOW, THEREFORE, for and in consideration of the premises and the material
covenants hereinafter contained, the parties hereto hereby formally covenant,
agree and bind themselves as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definition of Terms. (a) Unless the context otherwise requires, the
terms used in this Agreement and not otherwise defined shall have the meanings
specified in Section 1.1 of the Indenture, as originally executed or as it may
from time to time be



--------------------------------------------------------------------------------

supplemented or amended as provided therein. While Bonds bear interest in
different Interest Rate Periods, the terms “Bonds” shall mean only the Bonds of
the applicable subseries bearing interest in a particular Interest Rate Period,
as the context may require.

(b) The following terms have the following meanings in the Indenture and in this
Agreement:

(1) “Capital Lease” means a lease under which the Company is the lessee or
obligor, the discounted future rental payment obligations under which are
required to be capitalized on the balance sheet of the lessee or obligor in
accordance with GAAP.

(2) “Change of Control” means the occurrence of any of the following (with
capitalized terms used herein having the meaning set forth in Exhibit B hereto):

 

  (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the Beneficial Owner, directly or
indirectly, of securities representing 50% or more of the voting power of all
Voting Stock of the Company; or

 

  (b) Continuing Directors shall cease to constitute at least a majority of the
directors constituting the board of directors of the Company; or

 

  (c) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the assets of the Company and substantially all of
its direct and indirect Subsidiaries taken as a whole to any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act); or

 

  (d) the Company consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into, the Company, in any such event
pursuant to a transaction in which any of the outstanding Voting Stock of the
Company is converted into or exchanged for cash, securities or other property,
other than any such transaction where the Voting Stock of the Company
outstanding immediately prior to such transaction is converted into or exchanged
for Voting Stock (other than Disqualified Capital Stock) of the surviving or
transferee Person or the parent of such surviving or transferee Person
representing a majority of the voting power of all Voting Stock of such
surviving or transferee Person or the parent of such surviving or transferee
Person immediately after giving effect to such issuance; or

 

  (e) the adoption by the stockholders of the Company of a plan or proposal for
the liquidation or dissolution of the Company.

(3) “Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.

 

- 2 -



--------------------------------------------------------------------------------

(4) “GAAP” means generally accepted accounting principles as in effect on the
date of this Agreement as set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as have been
approved by a significant segment of the accounting profession.

(5) “U.S. Legal Tender” means any such coin or currency of the United States of
America as at the time of payment shall be legal tender for the payment of
public and private debts.

Section 1.2 References to Guarantors/Guaranty. Notwithstanding anything
contained herein to the contrary, provisions referencing the Guarantors and/or
the Guaranty shall be deemed to apply only to Bonds (or any subseries thereof)
that have been guaranteed by the Guarantors pursuant to the Guaranty.

Section 1.3 References to Credit Provider/Letter of Credit/Reimbursement
Agreement. Notwithstanding anything contained herein or in the Indenture to the
contrary, provisions referencing the Credit Provider, the Reimbursement
Agreement and/or the Letter of Credit shall be deemed to apply only to Bonds (or
any subseries thereof), if any, the payment of principal, Purchase Price and
interest on which has been secured by a Credit Provider pursuant to a Letter of
Credit.

Section 1.4 References to Remarketing Agent/Remarketing Agreement.
Notwithstanding anything contained herein or in the Indenture to the contrary,
provisions referencing the Remarketing Agent and/or the Remarketing Agreement
shall be deemed to apply only to Bonds (or any subseries thereof) for which a
Remarketing Agent has been appointed and a Remarketing Agreement is in effect.

Section 1.5 References to Bonds/Holders/Bondholders and Owners. While Bonds bear
interest in different Interest Rate Periods or are otherwise designated as
separate subseries, the terms “Bonds,” “Holders,” “Bondholders,” and “Owners”
shall mean only the Bonds, Holders, Bondholders and Owners of the applicable
subseries of Bonds bearing interest in such Interest Rate Period or that have
been otherwise designated as separate subseries, as the context may require.

Section 1.6 Number and Gender. The singular form of any word used herein,
including the terms defined in Section 1.1 of the Indenture, shall include the
plural, and vice versa. The use herein of a word of any gender shall include all
genders.

Section 1.7 Articles, Sections, Etc. Unless otherwise specified, references to
Articles, Sections and other subdivisions of this Agreement are to the
designated Articles, Sections and other subdivisions of this Agreement as
amended from time to time. Any reference to a section or provision of the
Constitution of the State or the Act, or to a section, provision or chapter of
the Vermont Statutes Annotated or to any statute of the United States of
America, includes that section, provision or chapter or statute as amended,
modified, revised, supplemented or superseded from time to time; provided, that
no amendment, modification,

 

- 3 -



--------------------------------------------------------------------------------

revision, supplement or superseding section, provision or chapter or statute
shall be applicable solely by reason of this provision, if it constitutes in any
way an impairment of the rights or obligations of the Authority, the Holders,
the Trustee, any Credit Provider or the Company under this Agreement.

The words “hereof,” “herein,” “hereunder” and words of similar import refer to
this Agreement as a whole. The headings or titles of the several articles and
sections, and the table of contents appended to copies hereof, shall be solely
for convenience of reference and shall not affect the meaning, construction or
effect of the provisions hereof.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF

THE AUTHORITY AND THE COMPANY

Section 2.1 Representations of the Authority. The Authority makes the following
representations as the basis for its undertakings herein contained:

(a) The Authority is a body corporate and politic and a public instrumentality
of the State of Vermont duly created under the Act.

(b) The Bonds will be issued under and secured by an Indenture, pursuant to
which the Authority’s interest in this Agreement with respect to the Bonds
(except certain rights of the Authority to payment for expenses and
indemnification) will be pledged to the Trustee as security for payment of the
principal of, premium, if any, and interest on the Bonds.

(c) All Revenues to be derived by the Authority under this Agreement and the
rights of the Authority hereunder (except for indemnification rights and the
rights of the Authority to receive fees and reimbursement of its expenses and to
receive notices) have been assigned to the Trustee pursuant to the Indenture to
provide for the payment of the Bonds. The Authority has not pledged and will not
pledge any interest in this Agreement for any purpose other than to secure the
Bonds under the Indenture.

(d) The Authority has made the required findings under the Act with respect to
the issuance of the Bonds and the execution of this Agreement.

(e) No director of the Authority has any pecuniary interest in the Company.

(f) The Authority has designated a share of the State ceiling on private
activity bonds in connection with the issuance of the Bonds.

(g) The Authority has full power and authority to consummate all transactions
contemplated by this Agreement, the Bonds and the Indenture and any and all
other agreements relating thereto.

 

- 4 -



--------------------------------------------------------------------------------

(h) The Authority makes no representation or warranty concerning the suitability
of the Project for the purpose for which it is being undertaken by the Company.
The Authority has not made any independent investigation as to the feasibility
or creditworthiness of the Company. Any bond purchaser, assignee of this
Agreement or any other party with any interest in this transaction, shall make
its own independent investigation as to the creditworthiness and feasibility of
the Project, independent of any representation or warranties of the Authority.

Section 2.2 Representations and Warranties of the Company. The Company
represents and warrants to the Authority that, as of the date of execution of
this Agreement and as of the date of delivery of the Bonds to the initial
purchasers thereof (such representations and warranties to remain operative and
in full force and effect regardless of the issuance of the Bonds or any
investigations by or on behalf of the Authority or the results thereof):

(a) The Company has full legal right, power and authority under the laws of the
United States and the State of Vermont (i) to enter into this Agreement and the
Tax Agreement, (ii) to agree to be bound by the terms of the Indenture, (iii) to
perform its obligations hereunder and thereunder, and (iv) to consummate the
transactions contemplated by the Tax Agreement and this Agreement. The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware and qualified to do business in the State of
Vermont. The Company has by proper corporate action duly authorized the
execution and delivery of this Agreement and the Tax Agreement and the
performance of its obligations thereunder.

(b) This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws or judicial decisions affecting
the rights of creditors generally and by judicial discretion in the exercise of
equitable remedies. Upon the execution and delivery thereof, this Agreement and
the Tax Agreement will each constitute a valid and binding obligation of the
Company, enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws or
judicial decisions affecting creditors’ rights generally and by judicial
discretion in the exercise of equitable remedies.

(c) The execution and delivery of this Agreement and the Tax Agreement and the
performance by the Company of its obligations hereunder and thereunder and the
consummation of the transactions contemplated hereby and thereby do not and will
not conflict with, or constitute a breach or result in a violation of, the
certificate of incorporation or bylaws of the Company, will not violate any law,
regulation, rule or ordinance applicable to the Company or the transactions
contemplated hereby or any material order, judgment or decree of any federal,
state or local court applicable to the Company and (with due notice or the
passage of time, or both), do not conflict with, or constitute a breach of, or a
default under, or result in the creation or imposition of any prohibited lien,
charge or encumbrance whatsoever upon any of the property or assets of the
Company under the terms of any material document, instrument or commitment to
which the Company is a party or by which the Company or any of its property is
bound.

 

- 5 -



--------------------------------------------------------------------------------

(d) No consent, approval or authorization of, or the filing, registration or
qualification with, any governmental authority on the part of the Company is
required in connection with the execution, delivery and performance by the
Company of this Agreement or the Tax Agreement or the offer, issue, sale or
delivery by the Authority of the Bonds other than those already obtained.

(e) Except as disclosed in the Bond Purchase Agreement dated March 26, 2013,
among the Company, the Authority and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as purchaser of the Bonds, the Company has not been served with
and, to the knowledge of the Company there is no action, suit, proceeding,
inquiry or investigation by or before any court, governmental agency or public
board or body pending or threatened against the Company that (i) seeks to
prohibit, restrain or enjoin the issuance, sale or delivery of the Bonds or the
loaning of the proceeds of the Bonds to the Company or the execution and
delivery of this Agreement or the Tax Agreement, (ii) questions the validity or
enforceability of this Agreement or the Tax Agreement, (iii) questions the power
or authority of the Company to carry out the transactions contemplated by, or to
perform its obligations under this Agreement or the Tax Agreement or the powers
of the Company to own, acquire, equip or operate the Project, or (iv) which
would reasonably be expected to materially impair its right to carry on business
substantially as now conducted or as now contemplated to be conducted, or would
materially adversely affect its financial condition.

(f) The Company is not in default under any document, instrument or commitment
to which the Company is a party or to which it or any of its property is subject
which default would reasonably be expected to affect the ability of the Company
to carry out its obligations under this Agreement or the Tax Agreement.

(g) Any certificate signed by the Company or an Authorized Representative of the
Company and delivered pursuant to this Agreement, the Tax Agreement or the
Indenture shall be deemed a representation and warranty by the Company to the
Authority and the Trustee as to the statements made therein.

(h) The information contained in the Official Statement pertaining to the
Company, specifically including the information under the heading “THE PROJECT
AND THE APPLICATION OF BOND PROCEEDS” and in Appendix A, does not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(i) The Cost of the Project is as set forth in the Tax Agreement and has been
determined in accordance with sound engineering/construction and accounting
principles. All the information and representations in the Tax Agreement are
true and correct as of the date thereof.

(j) The Project consists of those facilities described in Exhibit A. In
particular, the Company is in compliance with all requirements set forth in the
Tax Agreement. The Company is fully familiar with the physical condition of the
Project and is not relying on any representation of any kind by the Authority as
to the nature or the condition thereof.

 

- 6 -



--------------------------------------------------------------------------------

(k) Reserved.

(l) All certificates, approvals, permits and authorizations with respect to the
construction of the Project of applicable local governmental agencies, the State
and the federal government have been obtained, or if not yet obtained, are
expected to be obtained in due course.

(m) No event has occurred and no condition exists which would constitute an
Event of Default (as defined in the Indenture) or Loan Default Event (as defined
herein) or which, with the passing of time or with the giving of notice or both
would become such an Event of Default or Loan Default Event.

ARTICLE III

ISSUANCE OF THE BONDS; APPLICATION OF PROCEEDS

Section 3.1 Agreement to Issue Bonds; Application of Bond Proceeds. (a) To
provide funds to finance costs of the Project, the Authority agrees that it will
issue under the Indenture, sell and cause to be delivered to the purchasers
thereof, the Bonds. The Authority will thereupon apply the proceeds received
from the sale of the Bonds as provided in the Indenture.

(b) Except as otherwise provided in Sections 5.2 or 5.3, in the event that the
Company desires to alter or change the Project, and such alteration or change
substantially alters the purpose and description of the Project as described in
Exhibit A hereto, the Authority may consent (which consent shall not be
unreasonably withheld) to such changes in its discretion and, if it shall so
consent, will instruct the Trustee to consent to such amendment or supplement to
Exhibit A as shall be required to reflect such alteration or change to the
Project upon receipt of:

(i) a certificate of the Authorized Representative of the Company describing in
detail the proposed changes;

(ii) a copy of the proposed form of amended or supplemented Exhibit A hereto;
and

(iii) an Approving Opinion relating to such proposed changes, and an opinion of
Bond Counsel that such changes will not disqualify the Project as facilities
that may be financed pursuant to the Act.

Section 3.2 Disbursements from the Project Fund; Disbursements from the Costs of
Issuance Fund. (a) The Company will authorize and direct the Trustee, upon
compliance with Section 3.3 of the Indenture, to disburse the moneys in the
Project Fund only for the following purposes (and not for Costs of Issuance),
subject to the provisions of Section 3.3 hereof:

(i) Payment to the Company of such amounts, if any, as shall be necessary to
reimburse the Company in full for all advances and payments made by it, prior to
or after the delivery of the Bonds, in connection with the acquisition,
construction, installation and equipping of and other improvements to the
Project.

 

- 7 -



--------------------------------------------------------------------------------

(ii) Payment to any vendors, suppliers or contractors to acquire, construct and
install the Project, as provided in the plans, specifications and work orders
therefor; and payment of the miscellaneous expenses incidental thereto.

(iii) Payment of the fees, if any, of architects, engineers, legal counsel and
supervisors expended in connection with the acquisition, construction,
installation and equipping of and other improvements to the Project.

(iv) Payment of taxes including property taxes, assessments and other charges,
if any, that may become payable during the construction period with respect to
the Project, or reimbursement thereof, if paid by the Company.

(v) Payment of any other Costs of the Project permitted by the Tax Agreement
(but not including any Costs of Issuance).

Each of the payments referred to in this Section 3.2(a) shall be made upon
receipt by the Trustee of a written requisition in the form prescribed by
Section 3.3 of the Indenture, signed by the Authorized Representative of the
Company.

(b) The Company will authorize and direct the Trustee, upon compliance with
Section 3.4 of the Indenture, to disburse the moneys in the Costs of Issuance
Fund to or on behalf of the Company only for Costs of Issuance. Each of the
payments referred to in this Section 3.2(b) shall be made upon receipt by the
Trustee of a written requisition in the form prescribed by Section 3.4 of the
Indenture, signed by the Authorized Representative of the Company.

(c) All disbursements from the Project Fund and the Costs of Issuance Fund must
comply with the requirements of the Tax Agreement.

Section 3.3 Establishment of Completion Date; Obligation of Company to Complete.
As soon as practicable after the construction of the Project is completed, the
Authorized Representative of the Company, on behalf of the Company, shall
evidence the Completion Date by providing a certificate to the Trustee and the
Authority stating that the construction of the Project has been completed
substantially in accordance with the plans, specifications and work orders
therefor, and all labor, services, materials and supplies used in the
construction have been paid or provided for. Notwithstanding the foregoing, such
certificate may state that it is given without prejudice to any rights of the
Company against third parties for any claims or for the payment of any amount
not then due and payable which exists at the date of such certificate or which
may subsequently exist.

All moneys remaining in the Project Fund after the Completion Date (other than
moneys relating to provisional payments) and after payment or provision for
payment of all other Costs of the Project have been provided for shall be
transferred to the Surplus Account in accordance with Section 3.3 of the
Indenture and applied as provided therein.

 

- 8 -



--------------------------------------------------------------------------------

In the event the moneys in the Project Fund available for payment of the Costs
of the Project are or will be insufficient to pay the costs of acquisition,
construction and installation of the Project as contemplated in this Agreement,
the Company agrees to pay directly, or to deposit in the Project Fund moneys
sufficient to pay, any costs of completing the acquisition, construction and
installation of the Project in excess of the moneys available for such purpose
in the Project Fund. The Authority makes no express or implied warranty that the
moneys deposited in the Project Fund and available for payment of the Costs of
the Project, under the provisions of this Agreement, will be sufficient to pay
all the amounts which may be incurred for such Costs of the Project. The Company
agrees that if, after exhaustion of the moneys in the Project Fund, the Company
should pay, or deposit moneys in the Project Fund for the payment of, any
portion of the Costs of the Project pursuant to the provisions of this Section,
it shall not be entitled to any reimbursement therefor from the Authority, from
the Trustee or from the holders of any of the Bonds, nor shall it be entitled to
any diminution of the amounts payable under Section 4.2.

Section 3.4 Investment of Moneys in Funds. Any moneys in any fund or account
held by the Trustee shall, at the written request of the Authorized
Representative of the Company, be invested or reinvested by the Trustee as
provided in the Indenture. Such investments shall be held by the Trustee and
shall be deemed at all times a part of the fund or account from which such
investments were made, and the interest accruing thereon, and any profit or loss
realized therefrom, shall be credited or charged to such fund or account. The
Company acknowledges that to the extent regulations of the Comptroller of the
Currency or other applicable regulatory entity grant the Company the right to
receive brokerage confirmations of security transactions from the Trustee as
they occur, the Company specifically waives receipt of such confirmations to the
extent permitted by law.

 

Section 3.5 Limitation of Authority’s Liability. Anything contained in this
Agreement to the contrary notwithstanding, under no circumstances shall the
Authority be obligated directly or indirectly to pay Costs of the Project,
principal of or premium, if any, and interest on the Bonds, or expenses of
operation, maintenance and upkeep of the Project except from Bond proceeds or
from funds received under this Agreement and the Indenture, exclusive of funds
received by the Authority for its own use. The Authority’s obligations under the
Indenture, this Agreement and the Bonds shall not constitute a debt or liability
of or a pledge of the faith and credit of the Authority, the State, any
political subdivisions thereof, or any municipality therein. Nothing herein, in
the Indenture or in the Bonds, shall directly, indirectly or contingently
obligate the Authority, the State any political subdivision thereof or any
municipality to levy or pledge any form of taxation whatsoever or make any
appropriation for the payment of the Bonds.

ARTICLE IV

LOAN OF PROCEEDS; REPAYMENT PROVISION

Section 4.1 Loan of Bond Proceeds; Issuance of Bonds. The Authority covenants
and agrees, upon the terms and conditions in this Agreement, to make a loan to
the Company from the proceeds of the Bonds for the purpose of financing the
Costs of the Project and the Costs of Issuance. The Authority further covenants
and agrees that it shall take all actions within

 

- 9 -



--------------------------------------------------------------------------------

its authority to keep this Agreement in effect in accordance with its terms.
Pursuant to said covenants and agreements, the Authority will issue the Bonds
upon the terms and conditions contained in this Agreement and the Indenture and
will cause the Bond proceeds to be applied as provided in Article III of the
Indenture.

Section 4.2 Loan Payments and Payment of Other Amounts. (a) On or before
12:00 noon New York City time on each Bond Payment Date (as hereinafter
defined), until the principal of, premium, if any, and interest on, the Bonds
shall have been fully paid or provision for such payment shall have been made as
provided in the Indenture, the Company covenants and agrees to pay to the
Trustee as a repayment on the loan made to the Company from Bond proceeds
pursuant to Section 4.1 hereof, a sum equal to the amount payable on such Bond
Payment Date as principal of, and premium, if any, and interest on, the Bonds as
provided in the Indenture. Such Loan Payments shall be made in federal funds or
other funds immediately available at the Corporate Trust Office of the Trustee.
The term “Bond Payment Date” as used in this Section shall mean any date upon
which any such amounts payable with respect to the Bonds shall become due,
whether upon redemption, acceleration, maturity or otherwise.

Each payment made pursuant to this Section 4.2(a) shall at all times be
sufficient to pay the total amount of interest and principal (whether at
maturity or upon redemption or acceleration) and premium, if any, becoming due
and payable on the Bonds on each Bond Payment Date; provided that any amount
held by the Trustee in the Bond Fund on any due date for a Loan Payment
hereunder shall be credited against the Loan Payment due on such date, to the
extent available for such purpose; and provided further that, subject to the
provisions of this paragraph, if at any time the amounts held by the Trustee in
the Bond Fund are sufficient to pay all of the principal of and interest and
premium, if any, on the Bonds as such payments become due, the Company shall be
relieved of any obligation to make any further payments under the provisions of
this Section. Notwithstanding the foregoing, if on any date the amount held by
the Trustee in the Bond Fund is insufficient to make any required payments of
principal of (whether at maturity or upon redemption or acceleration) and
interest and premium, if any, on, the Bonds as such payments become due, the
Company shall forthwith pay such deficiency as a Loan Payment hereunder.

The obligation of the Company to make any payment required by this
Section 4.2(a) shall be deemed to have been satisfied to the extent of any
corresponding payment made (i) by a Credit Provider to the Trustee pursuant to a
Letter of Credit then in effect with respect to the Bonds or (ii) by one or more
Guarantors pursuant to a Guaranty in effect with respect to the Bonds.

(b) The Company further covenants that it will make any payments required to be
made pursuant to Sections 2.4, 4.6 and 4.8 of the Indenture at the applicable
Purchase Price thereof by 2:45 p.m. New York City time in federal or other
immediately available funds; provided however the obligation to make such
payments shall have been deemed satisfied to the extent that such Purchase Price
shall have been paid from remarketing proceeds or from a draw under a Letter of
Credit pursuant to Section 4.7(D) of the Indenture.

(c) The Company also agrees to pay (i) the annual fee of the Trustee and the
Tender Agent, if any, for their ordinary services rendered as trustee or tender
agent, respectively, and

 

- 10 -



--------------------------------------------------------------------------------

their ordinary expenses incurred under the Indenture, as and when the same
become due, (ii) the reasonable fees, charges and expenses (including reasonable
legal fees and expenses) of the Trustee, as bond registrar and paying agent, the
reasonable fees of any other paying agent on the Bonds as provided in the
Indenture, and (iii) the reasonable fees, charges and expenses of the Trustee
for the necessary extraordinary services rendered by it and extraordinary
expenses incurred by it under the Indenture, as and when the same become due.
The Trustee’s compensation shall not be limited by any provision of law
regarding the compensation of a Trustee of an express trust.

(d) Except to the extent paid or reimbursed from Bond proceeds, the Company
covenants and agrees, without notice from the Authority, to pay to the
Authority, upon issuance of the Bonds, the Authority’s Service Charge, and as
Additional Payments hereunder, within ten (10) Business Days after request
therefor made in writing, all expenses (including reasonable attorney’s fees)
incurred by the Authority in connection with the issuance and carrying of the
Bonds and all expenses reasonably incurred or advances reasonably made in the
exercise of the Authority’s rights or the performance of its obligations under
this Agreement, the Bonds or the Indenture. Any fees, expenses, reimbursements
or other charges which the Authority may be entitled to receive from the Company
hereunder or thereunder, if not paid when due, shall bear a late charge equal to
5% of the amount overdue, and if not paid within sixty (60) days, shall bear
interest at twelve percent (12%) per annum.

(e) The Company also agrees to pay the reasonable fees, charges and expenses of
the Remarketing Agent. Such payments shall be made directly to the Remarketing
Agent. The Authority shall have no obligation whatsoever with respect to the
payment of fees, charges and expenses of the Remarketing Agent.

(f) The Company agrees to pay any amounts required to be deposited in the Rebate
Fund to comply with the provisions of the Tax Agreement and to pay the fees,
charges and expenses of any rebate analyst.

Section 4.3 Unconditional Obligation. The obligations of the Company to make the
Loan Payments, the Additional Payments and the other payments required by
Section 4.2 hereof and to perform and observe the other agreements on its part
contained herein shall be absolute and unconditional and shall be binding and
enforceable in all circumstances whatsoever, irrespective of any defense or any
rights of set-off, recoupment or counterclaim it might otherwise have against
the Authority, and during the term of this Agreement, the Company shall pay all
payments required to be made on account of this Agreement (which payments shall
be net of any other obligations of the Company) as prescribed in Section 4.2 and
all other payments required hereunder, free of any deductions and without
abatement, diminution or set-off. The Company shall be obligated to make the
payments whether or not the Project has come into existence or become functional
and whether or not the Project has ceased to exist or to be functional to any
extent and from any cause whatsoever. The Company shall be obligated to make
such payments regardless of whether the Company is in possession or is entitled
to be in possession of the Project or any part thereof. Until such time as the
principal of, premium, if any, and interest on, the Bonds shall have been fully
paid, or provision for the payment thereof shall have been made as required by
the Indenture, the Company (i) will not suspend or discontinue any payments
provided for in Section 4.2; (ii) will perform and observe all of its

 

- 11 -



--------------------------------------------------------------------------------

other covenants contained in this Agreement; and (iii) except as provided in
Article VIII hereof, will not terminate this Agreement for any cause, including,
without limitation, the occurrence of any act or circumstances that may
constitute failure of consideration, destruction of or damage to all or a
portion of those facilities or equipment comprising the Project, commercial
frustration of purpose, any change in the tax or other laws of the United States
of America or of the State or any political subdivision of either of these, or
any failure of the Authority or the Trustee to perform and observe any covenant,
whether express or implied, or any duty, liability or obligation arising out of
or connected with this Agreement or the Indenture, except to the extent
permitted by this Agreement.

Section 4.4 Assignment of Authority’s Rights. As security for the payment of the
Bonds, the Authority will under the Indenture assign to the Trustee the
Authority’s rights under this Agreement, including the right to receive Loan
Payments hereunder (except the right of the Authority to receive certain
payments, if any, with respect to fees, expenses and indemnification, or to
enforce its rights under Sections 4.2(d), 7.3, 9.2 and 9.3 and its rights of
indemnification and consent). The Authority hereby directs the Company to make
the Loan Payments required hereunder directly to the Trustee for deposit as
contemplated by the Indenture. The Authority hereby directs the Company to make
the Purchase Price Payments required hereunder directly to the Trustee or the
Tender Agent as contemplated by the Indenture. The Company hereby consents to
such assignment and agrees to make payments directly to the Trustee or the
Tender Agent, as the case may be, without defense or set-off by reason of any
dispute between the Company and the Authority or the Trustee.

Section 4.5 Amounts Remaining in Funds. It is agreed by the parties hereto that
after payment in full of (i) the Bonds, or after provision for such payment
shall have been made as provided in the Indenture, (ii) the fees, charges and
expenses of the Authority and the Trustee and paying agents in accordance with
the Indenture, (iii) all other amounts required to be paid under this Agreement
and the Indenture, and (iv) if applicable, payment to the Credit Provider of any
amounts owed to the Credit Provider by the Company under the Reimbursement
Agreement, any amounts remaining in any fund held by the Trustee under the
Indenture (excepting the Rebate Fund) shall be paid as provided in Section 10.1
of the Indenture. Notwithstanding any other provision of this Agreement or the
Indenture, under no circumstances shall proceeds of a draw on a Letter of Credit
or remarketing proceeds be paid to the Authority or the Company.

ARTICLE V

SPECIAL COVENANTS AND AGREEMENTS

Section 5.1 Right of Access to the Project. The Company agrees that during the
term of this Agreement the Authority, the Trustee, and the duly authorized
agents of either of them shall have the right at all reasonable times during
normal business hours to enter upon each site where any part of the Project is
located and to examine and inspect the Project or, in the case of the Authority,
to carry out its powers hereunder; provided that reasonable notice shall be
given to the Company at least five (5) Business Days prior to such examination
or inspection, and such inspection shall not disturb the Company’s normal
business operations.

 

- 12 -



--------------------------------------------------------------------------------

Section 5.2 Disposition of Project. Except as provided hereafter with respect to
the portion of the Project comprising equipment, without an Approving Opinion
(i) the Company will not sell, lease or otherwise dispose of (other than to a
Related Party), or place any other person (other than to a Related Party) in
possession of, the Project or any portion thereof or interest therein, or make
any material change in the purposes for which the Project is used, and (ii) the
portion of the Project comprising equipment shall remain at a Project site
except while in use in the ordinary course of business; provided, however, that
nothing herein shall limit the right of the Company to grant a mortgage and or
security interest in all or any part of the Project. The Company may remove and
sell or otherwise dispose of any portion of the Project comprising equipment
when the same shall have become obsolete, worn out or unnecessary for its
business operations.

Section 5.3 The Company’s Maintenance of Its Existence. The Company covenants
and agrees that during the term of this Agreement it (a) will maintain its
existence as a corporation in good standing in the State of Delaware and
qualified to do business in the State, (b) will not dissolve, sell or otherwise
dispose of all or substantially all of its assets and (c) will not combine or
consolidate with or merge into another entity so that the Company is not the
resulting or surviving entity (any such sale, disposition, combination or merger
shall be referred to hereafter as a “transaction”); provided that the Company
may consummate such transaction with the prior consent of the Authority, which
consent shall not be unreasonably withheld, if (i) the surviving or resulting
transferee, person or entity, as the case may be, assumes and agrees in writing
to pay and perform all of the obligations of the Company hereunder, (ii) the
surviving or resulting transferee, person or entity, as the case may be,
qualifies to do business in the State and (iii) the Company shall deliver to the
Authority and Trustee prior to or substantially contemporaneously with the
consummation of the transaction an Approving Opinion.

If a merger, consolidation, sale or other transfer is effected, as provided in
this Section, all provisions of this Section shall continue in full force and
effect and no further merger, consolidation, sale or transfer shall be effected
except in accordance with the provisions of this Section.

Notwithstanding the foregoing, for so long as Section 5.13 hereof shall be in
effect with respect to the Bonds (or any subseries thereof), the covenants set
forth in Subsections 5.3(b) and 5.3(c) above shall not be effective with respect
to such Bonds.

Section 5.4 Records and Financial Statements of Company. The Company covenants
and agrees at all times to keep, or cause to be kept, proper books of record and
account, prepared in accordance with generally accepted accounting principles,
in which complete and accurate entries shall be made of all transactions of or
in relation to the business, properties and operations relating to the Project.
Such books of record and account shall be available for inspection by the
Authority or the Trustee during normal business hours and under reasonable
circumstances; provided that reasonable notice shall be given to the Company at
least five (5) Business Days prior to such inspection and such inspection shall
not disturb the Company’s normal business operations.

Section 5.5 Insurance. The Company agrees to insure the Project during the term
of this Agreement for such amounts and for such occurrences as are customary for
similar facilities

 

- 13 -



--------------------------------------------------------------------------------

of the Company within the State, by means of policies issued by reputable
insurance companies qualified to do business in the State or through “self
insurance” in accordance with the ordinary course of business of the Company.

Section 5.6 Use of Project.

(a) Permitted Purposes; Ownership of the Project. The Company agrees that it
will, or will cause a Related Party to, acquire, construct and install, or
complete the acquisition, construction and installation of, the Project,
substantially in accordance with the description of the Project prepared by the
Company and submitted to the Authority, including any and all supplements,
amendments and additions or deletions thereto or therefrom, it being understood
that the approval of the Authority shall not be required for changes in such
description which do not substantially alter the purpose and description of the
Project as set forth in Exhibit A hereto.

The Project consists of those facilities described in Exhibit A and, except as
otherwise provided in Sections 5.2 or 5.3: (i) the Company shall not make any
changes to the Project or to the operation thereof which would have the effect
of disqualifying the Project as an “eligible project” under the Act or impair
the exemption from federal income taxation of the interest on the Bonds;
(ii) the Company agrees to comply with all requirements set forth in the Tax
Agreement; (iii) contracts for carrying out the Project and purchases in
connection therewith shall be made by the Company in its own name or in the name
of a Related Party; and (iv) the Company or a “related party” as defined in
Treasury Regulations Section 1.150-1(b) (a “Related Party”) has or will acquire
title to the Project sufficient to carry out the purposes of this Agreement.

(b) Completion of Project. The Project will be completed with diligence within
three years of the date hereof.

(c) Compliance with Laws; Maintenance and Repairs. The Company agrees to
maintain the Project during the term of this Agreement (i) in as reasonably safe
condition as its operations shall permit and as is customary in the industry and
(ii) in good order and repair and in good operating condition, ordinary wear and
tear excepted, and damage from casualty expressly not excepted, making from time
to time all necessary repairs thereto and renewals and replacements thereof. The
Company agrees not to permit or commit waste on the Project. In the acquisition,
construction, maintenance, improvement and operation of the Project, the Company
will comply in all material respects with all applicable planning, building,
zoning, subdivision, environmental protection, sanitary and safety and other
land use laws, rules and regulations and will not permit any material nuisance
thereon. Subject to the ability of the Company to dispose of the Project or
portions thereon pursuant to this Agreement, the Project will be operated and
maintained in such manner as to be consistent with the Act. It shall not be a
breach of this section if the Company fails to comply with such laws, rules and
regulations during any period in which the Company shall in good faith be
diligently contesting the validity thereof.

(d) Taxes; Utility and Other Charges. The Company agrees to pay or cause to be
paid during the term of this Agreement all taxes, governmental charges of any
kind lawfully assessed or levied upon the Project or any part thereof or with
respect to the Company’s interest therein or use thereof, including any taxes
levied against any portion of the Project, all utility and

 

- 14 -



--------------------------------------------------------------------------------

other charges incurred in the operation, maintenance, use, occupancy and upkeep
of any portion of the Project and all assessments and charges lawfully made by
any governmental body for public improvements that may be secured by a lien on
the Project, provided that with respect to special assessments or other
governmental charges that may lawfully be paid in installments over a period of
years, the Company shall be obligated to pay only such installments as are
required to be paid during the term of this Agreement. The Company may, at the
Company’s expense and in the Company’s name, in good faith, diligently contest
any such taxes, assessments and other charges and, in the event of any such
contest, may permit the taxes, assessments or other charges so contested to
remain unpaid during that period of such contest and any appeal therefrom unless
by such nonpayment the Project or any part thereof will be subject to loss or
forfeiture.

Nothing contained in this Agreement or the Indenture shall be construed to
require or authorize the Authority to operate the Project itself or to conduct
any business enterprise in connection therewith. The Authority shall not be
liable to the Company or to any other person for any latent or patent defect in
the Project.

Section 5.7 Qualification in Vermont. The Company agrees that throughout the
term of this Agreement it, or any successor or assignee as permitted by
Section 5.2, will be qualified to do business in the State.

Section 5.8 Tax Covenant. The Company covenants and agrees that it shall at all
times do and perform all acts and things permitted by law and this Agreement and
the Indenture that are necessary in order to assure that interest paid on the
Bonds (or any of them) will be excluded from gross income of the Holders for
federal income tax purposes and shall take no action that would result in such
interest not being excluded from gross income for federal income tax purposes.
Without limiting the generality of the foregoing, the Company agrees to comply
with the provisions of the Tax Agreement, which are hereby incorporated herein.
This covenant shall survive payment in full or defeasance of the Bonds.
Notwithstanding this Section 5.8 or anything in this Agreement, the Indenture or
the Tax Agreement to the contrary, the Company shall not be required to take any
action to oppose or promote the adoption or implementation of legislative or
regulatory changes that could affect the excludability of interest paid on the
Bonds from gross income of Holders, and any failure of interest on the Bonds to
be excluded from gross income of a Holder that arises out of a Holder’s status
or financial condition (rather than an action of the Company) shall not be
deemed to breach this Section 5.8 or any provision of this Agreement, the
Indenture or the Tax Agreement.

Section 5.9 Continuing Disclosure. Pursuant to the federal Securities and
Exchange Commission (“S.E.C.”) Rule 15c2-12 promulgated under the Securities
Exchange Act of 1934, as amended, the Company hereby covenants and agrees to
comply, or to cause compliance with, when and if applicable, the continuing
disclosure requirements promulgated thereunder, as such rule may from time to
time hereafter be amended or supplemented. Notwithstanding any other provision
of this Agreement, failure of the Company to comply with the requirements of
S.E.C. Rule 15c2-12, as it may from time to time hereafter be amended or
supplemented, shall not be considered a Loan Default Event; however, the Trustee
may (and, at the written request of any Holder of Outstanding Bonds, shall, but
only to the extent indemnified to its satisfaction from and against any cost,
liability or expense related thereto, including, without limitation, fees and
expenses of its attorneys and advisors and additional fees and expenses of the
Trustee or any

 

- 15 -



--------------------------------------------------------------------------------

Bondholder or beneficial owner of the Bonds) take such actions as may be
necessary and appropriate, including seeking mandamus or specific performance by
court order, to cause the Company to comply with its obligations pursuant to
this Section 5.9.

Section 5.10 Assignment by Company. The rights and obligations of the Company
under this Agreement may be assigned by the Company to any person in whole or in
part, subject, however, to each of the following conditions:

(a) No assignment other than pursuant to Section 5.2 hereof shall relieve the
Company from primary liability for any of its obligations hereunder, and in the
event of any assignment not pursuant to Section 5.2 hereof the Company shall
continue to remain primarily liable for the payments specified in Section 4.2
hereof and for performance and observance of the other agreements herein
provided to be performed and observed by it.

(b) Any assignment from the Company shall retain for the Company such rights and
interests as will permit it to perform its obligations under this Agreement, and
any assignee from the Company shall assume in writing the obligations of the
Company hereunder to the extent of the interest assigned.

(c) Within 30 days after delivery thereof, the Company shall furnish or cause to
be furnished to the Authority and the Trustee a true and complete copy of each
such assignment together with an instrument of assumption.

(d) The Company shall furnish to the Authority and the Trustee an Approving
Opinion.

Section 5.11 Cooperation in Filings and Other Matters. The Authority and the
Company agree to cooperate, upon the request of either party, at the expense of
the Company in the filing and renewal of UCC-1 Financing Statements, if any.

Section 5.12 Letter of Credit. (a) At any time the Company may, at its option,
provide for the delivery to the Trustee of a Letter of Credit or Alternate
Letter of Credit (hereafter collectively referred to with the Letter of Credit
as a “Credit Instrument”), and the Company shall, in any event, cause to be
delivered an Alternate Letter of Credit at least 20 days before the expiration
date of any existing Letter of Credit, unless otherwise permitted by the
Indenture. A Credit Instrument shall be an irrevocable letter of credit or other
irrevocable credit facility (including, if applicable, a confirming letter of
credit), issued by a Credit Provider, the terms of which shall comply with the
requirements of the Indenture. On or prior to the date of the delivery of a
Credit Instrument to the Trustee, the Company shall cause to be furnished to the
Trustee (i) an opinion of Bond Counsel stating to the effect that the delivery
of such Credit Instrument to the Trustee is authorized under the Indenture and
complies with the terms hereof and will not in and of itself adversely affect
the Tax-exempt status of interest on the Bonds, (ii) an opinion of counsel to
the Credit Provider issuing such Credit Instrument stating to the effect that
such Credit Instrument is enforceable in accordance with its terms (except to
the extent that the enforceability thereof may be limited by bankruptcy,
reorganization or similar laws limiting the enforceability of creditors’ rights
generally and except that no opinion need be expressed as to the availability of
any discretionary equitable remedies), and (iii) written

 

- 16 -



--------------------------------------------------------------------------------

evidence from the Rating Agency that the Bonds shall have a long-term rating of
“A” (or equivalent) or higher or, if the Bonds only have a short-term rating,
such short-term rating shall be in the highest short-term rating category
(without regard to “+“s or “-“s).

(b) The Company shall provide to the Trustee (with a copy to the Authority) a
notice at least 15 days prior to the effective date of any Credit Instrument
(and in no event later than 35 days prior to the expiration of any existing
Credit Instrument) identifying the Credit Instrument, if any, and the rating
which will apply to the Bonds after the effective date.

Section 5.13 Change of Control. The provisions of this Section 5.13 shall be
effective only for so long as the Bonds are in the Term Interest Rate Period and
are not secured by a Letter of Credit.

If a Change of Control occurs, each Holder of Bonds will have the right to
require the Company to repurchase all or any part (in a principal amount equal
to $100,000 or an integral multiple of $5,000 in excess thereof; provided that
no such repurchase may result in a Holder owning less than an Authorized
Denomination) of that Holder’s Bonds pursuant to a Change of Control Offer (the
“Change of Control Offer”). In the Change of Control Offer, the Company will
offer to pay an amount in cash (the “Change of Control Payment”) equal to 101%
of the aggregate principal amount of Bonds repurchased, plus accrued and unpaid
interest thereon, if any, to the date of purchase. Within 30 days following any
Change of Control, the Company will mail a notice to each Holder describing the
transaction or transactions that constitute the Change of Control and offering
to repurchase Bonds on the date (the “Change of Control Payment Date”) specified
in such notice, which date shall be a Business Day no earlier than 30 days and
no later than 60 days from the date such notice is mailed, pursuant to the
procedures required by this Agreement and described in such notice. Such notice
shall state:

(1) that the Change of Control Offer is being made pursuant to this Section 5.13
and that all Bonds tendered and not withdrawn will be accepted for payment;

(2) the purchase price (including the amount of accrued interest) and the Change
of Control Payment Date;

(3) that any Bond not tendered will continue to accrue interest;

(4) that, unless the Company defaults in making payment therefor, any Bond
accepted for payment pursuant to the Change of Control Offer shall cease to
accrue interest after the Change of Control Payment Date;

(5) that Holders electing to have a Bond purchased pursuant to a Change of
Control Offer will be required to surrender the Bond, with the form entitled
“Option of Holder to Elect Purchase” on the Bond completed, to the Trustee at
the address specified in the notice prior to the close of business on the third
Business Day prior to the Change of Control Payment Date;

(6) that Holders will be entitled to withdraw their election if the Trustee
receives, not later than the close of business (5:00 p.m. New York time)

 

- 17 -



--------------------------------------------------------------------------------

on the second Business Day prior to the Change of Control Payment Date, a
telegram, facsimile transmission or letter setting forth the name of the Holder,
the principal amount of the Bonds the Holder delivered for purchase and a
statement that such Holder is withdrawing his election to have such Bonds
purchased;

(7) that Holders whose Bonds are purchased only in part will be issued new Bonds
in a principal amount equal to the unpurchased portion of the Bonds surrendered;
and

(8) the circumstances and relevant facts regarding such Change of Control.

On or before the Change of Control Payment Date, the Company will, to the extent
lawful:

(a) accept for payment all Bonds or portions thereof properly tendered pursuant
to the Change of Control Offer;

(b) deposit with the Paying Agent U.S. Legal Tender sufficient to pay the Change
of Control Payment in respect of all Bonds or portions thereof so tendered; and

(c) deliver or cause to be delivered to the Trustee the Bonds so accepted
together with a certificate of an Authorized Representative stating the
aggregate principal amount of Bonds or portions thereof being purchased by the
Company.

The Company will cause the Paying Agent to promptly pay to each Holder of Bonds
so tendered the Change of Control Payment for such Bonds (in the same manner as
payment of interest on the Bonds, to the Bondholders of record, or Direct
Participants with respect to Book-Entry Bonds, on the Record Date), and the
Company will cause the Trustee to promptly authenticate and mail (or cause to be
transferred by book entry) to each Holder a new Bond equal in principal amount
to any unpurchased portion of the Bonds surrendered, if any; provided that each
such new Bond will be in a principal amount of $100,000 or an integral multiple
of $5,000 in excess thereof.

The Company will publicly announce the results of the Change of Control Offer as
soon as practicable after the Change of Control Payment Date.

The Company will not be required to make a Change of Control Offer upon a Change
of Control if a third party makes the Change of Control Offer in the manner, at
the times and otherwise in compliance with the requirements set forth in this
Agreement applicable to a Change of Control Offer made by the Company and
purchases all Bonds validly tendered and not withdrawn under such Change of
Control Offer.

Notwithstanding the foregoing, the Company shall not be required to make a
Change of Control Offer, as provided above, if, in connection with or in
contemplation of any Change of Control, it or a third party has made an offer to
purchase (an “Alternate Offer”) any and all

 

- 18 -



--------------------------------------------------------------------------------

Bonds validly tendered at a cash price equal to or higher than the Change of
Control Payment and has purchased all Bonds properly tendered in accordance with
the terms of such Alternate Offer. Any Alternate Offer may be terminated by the
Company or such third party at any time prior to the consummation of the
applicable Change of Control. The Alternate Offer shall remain, if commenced
prior to the Change of Control, open for acceptance until the earlier of (a) the
consummation of the Change of Control or (b) any termination of the Alternate
Offer by the Company or such third party prior to the consummation of the
applicable Change of Control, must permit Holders to withdraw any tenders of
Bonds made into the Alternate Offer until the final expiration or consummation
thereof and must comply with all the other provisions applicable to the Change
of Control Offer.

Notwithstanding the foregoing, in the event that the Bonds shall be subject to
redemption or mandatory tender (or the Company has exercised a right to do so)
on the same date that the Bonds are subject to a Change of Control Offer, the
redemption and mandatory tender provisions in the Indenture shall control,
including without limitation with respect to the redemption price or Purchase
Price of 100% of the principal amount of the Outstanding Bonds plus accrued and
unpaid interest.

The Company will comply, and will use reasonable efforts to ensure that any
third party making a Change of Control Offer or an Alternate Offer will comply,
with the requirements of Rule 14e-1 under the Exchange Act and any other
securities laws and regulations thereunder to the extent such laws and
regulations are applicable in connection with such Change of Control Offer or an
Alternate Offer. To the extent the provisions of any applicable securities laws
or regulations conflict with the provisions of this Agreement relating to a
Change of Control Offer, the Company will not be deemed to have breached its
obligations under this Agreement by virtue of complying with such laws or
regulations.

Section 5.14 Maintenance of Guaranty; Additional Subsidiary Guarantees. For so
long as the Bonds are in the Term Interest Rate Period and are not secured by a
Letter of Credit, the Company will cause the Guarantors to maintain in effect
the Guaranty.

The following provisions of this Section 5.14 are applicable only if a Letter of
Credit is not in effect with respect to the Bonds:

(a) If any Subsidiary (i) becomes a guarantor, borrower and/or issuer in respect
of the Senior Credit Facility and the Senior Subordinated Notes Indenture or
(ii) if the Senior Credit Facility and the Senior Subordinated Notes Indenture
have been terminated, becomes a guarantor of any other issue of indebtedness for
borrowed money of the Company of $5.0 million or more in aggregate principal
amount (per issue), then that Subsidiary shall become a Guarantor and shall,
concurrently with the guarantee of such indebtedness:

(1) execute and deliver to the Trustee a signature page to the Guaranty, in
substantially the form attached as Exhibit C hereto, pursuant to which such
Subsidiary shall unconditionally guarantee the Guaranteed Obligations (as
defined in the Guaranty) on the terms set forth in the Guaranty; and

(2) deliver to the Trustee an Opinion of Counsel that the Guaranty constitutes a
valid and legally binding and enforceable obligation of such Subsidiary, subject
to customary exceptions.

 

- 19 -



--------------------------------------------------------------------------------

Thereafter, such Subsidiary shall be a Guarantor for all purposes of the
Guaranty.

(b) The guarantees under the Guaranty are subject to release upon the terms set
forth in the Guaranty.

ARTICLE VI

[RESERVED]

ARTICLE VII

LOAN DEFAULT EVENTS AND REMEDIES

Section 7.1 Loan Default Events. Any one of the following which occurs and
continues shall constitute a Loan Default Event:

(a) Failure of the Company to make any Loan Payment required by Section 4.2(a)
hereof when due; or

(b) Failure of the Company to make any Purchase Price Payment required by
Section 4.2(b) hereof when due; or

(c) Failure of the Company to observe and perform any covenant, condition or
agreement on its part required to be observed or performed by this Agreement
other than as provided in (a) or (b), which continues for a period of 60 days
after written notice by the Authority or the Trustee delivered to the Company
and the Credit Provider, if any, which notice shall specify such failure and
request that it be remedied (including by redemption of all or a portion of the
Bonds), unless the Authority and the Trustee shall agree in writing to an
extension of such time; provided, however, that if the failure stated in the
notice cannot be corrected within such period, the Authority and the Trustee
will not unreasonably withhold their consent to an extension of such time if
corrective action is instituted within such period and diligently pursued until
the default is corrected;

(d) The dissolution or liquidation of the Company or the filing by the Company
of a voluntary petition in bankruptcy, or failure by the Company promptly to
cause to be lifted any execution, garnishment or attachment of such consequence
as will materially impair the Company’s ability to carry on its obligations
hereunder, or the commission by the Company of any act of bankruptcy, or
adjudication of the Company as a bankrupt, or if a petition or answer proposing
the adjudication of the Company as a bankrupt or its reorganization, arrangement
or debt readjustment under any present or future federal bankruptcy act or any
similar federal or

 

- 20 -



--------------------------------------------------------------------------------

state law shall be filed in any court and such petition or answer shall not be
discharged or denied within ninety days after the filing thereof, or if the
Company shall admit in writing its inability to pay its debts generally as they
become due, or a receiver, trustee or liquidator of the Company shall be
appointed in any proceeding brought against the Company and shall not be
discharged within ninety days after such appointment or if the Company shall
consent to or acquiesce in such appointment, or assignment by the Company for
the benefit of its creditors, or the entry by the Company into an agreement of
composition with its creditors, or a bankruptcy, insolvency or similar
proceeding shall be otherwise initiated by or against the Company under any
applicable bankruptcy, reorganization or analogous law as now or hereafter in
effect and if initiated against the Company shall remain undismissed (subject to
no further appeal) for a period of ninety days; provided, the term “dissolution
or liquidation of the Company,” as used in this subsection, shall not be
construed to include the cessation of the existence of the Company resulting
either from a merger or consolidation of the Company into or with another entity
or a dissolution or liquidation of the Company following a transfer of all or
substantially all of its assets as an entirety or under the conditions
permitting such actions contained in Section 5.2 hereof;

(e) Existence of an Event of Default under the Indenture;

(f) Existence of an Event of Default under the Guaranty;

(g) So long as the Bonds are in the Term Interest Rate Period and no Letter of
Credit is in effect, the existence of a default under and as defined in the
Senior Credit Facility, but only if such default has resulted in the
acceleration of the obligations owed under the Senior Credit Facility prior to
their final stated maturities and provided that, in the event that such
acceleration has been rescinded, such Event of Default hereunder will be deemed
cured for all purposes and of no further effect; or

(h) So long as the Bonds are in the Term Interest Rate Period and no Letter of
Credit is in effect, and the Company shall have been deemed discharged from its
obligations (other than any indemnification and other obligations which survive
the termination of the Senior Credit Facility) with respect to the Senior Credit
Facility (as set forth in the Senior Credit Facility), a default under, and as
defined in, the indenture, agreement or instrument governing any bond, note,
Capital Lease, or any other indebtedness for borrowed money of the Company in
the principal amount of $10 million or more (collectively, the “Indebtedness”),
but only if such default with respect to any such Indebtedness has resulted in
the acceleration of such Indebtedness prior to its final stated maturity and
provided that, in the event that such acceleration has been rescinded, such
Event of Default hereunder will be deemed cured for all purposes and of no
further effect.

Section 7.2 Remedies on Default. Subject to Section 7.1 hereof, whenever any
Loan Default Event shall have occurred and shall be continuing,

(a) The Trustee, by written notice to the Authority, the Company and the Credit
Provider, if any, may declare the unpaid balance of the loan payable under
Section 4.2(a) of this Agreement to be due and payable immediately, provided
that concurrently with or prior to such notice the unpaid principal amount of
the Bonds shall have been declared to be due and payable under the Indenture.
Upon any such declaration such amount shall become and shall be immediately due
and payable as determined in accordance with Section 7.01 of the Indenture.

 

- 21 -



--------------------------------------------------------------------------------

(b) The Authority or the Trustee may have access to and may inspect, examine and
make copies of the books and records relating to the transactions contemplated
hereby and any and all accounts, data and federal income tax and other tax
returns of the Company relating to the transactions contemplated hereby.

(c) The Authority or the Trustee may take whatever action at law or in equity as
may be necessary or desirable to collect the payments and other amounts then due
and thereafter to become due or to enforce performance and observance of any
obligation, agreement or covenant of the Company under this Agreement.

(d) Notwithstanding any contrary provision in this Agreement or the Indenture,
the Authority shall have the right to take any action or make any decision with
respect to proceedings for indemnity against the liability of the Authority and
for collection or reimbursement from sources other than moneys or property held
under this Agreement or the Indenture. The Authority may enforce its rights
under this Agreement and the Indenture which have not been assigned to the
Trustee by legal proceedings for the specific performance of any obligation
contained herein or for the enforcement of any other appropriate legal or
equitable remedy, and may recover damages caused by any breach by the Company of
its obligations to the Authority under this Agreement or the Indenture,
including court costs, reasonable attorney’s fees and other costs and expenses
incurred in enforcing such obligations.

(e) If applicable, the Trustee shall have the right to immediately draw upon any
Letter of Credit, if permitted by its terms and required by the terms of the
Indenture, and apply the amount so drawn in accordance with the Indenture and
may exercise any remedy available to it thereunder.

In case the Trustee or the Authority shall have proceeded to enforce its rights
under this Agreement and such proceedings shall have been discontinued or
abandoned for any reason or shall have been determined adversely to the Trustee
or the Authority, then, and in every such case, the Company, the Trustee and the
Authority shall be restored respectively to their several positions and rights
hereunder, and all rights, remedies and powers of the Company, the Trustee and
the Authority shall continue as though no such action had been taken.

The Company covenants that, in case a Loan Default Event shall occur with
respect to the payment of any Loan Payment payable under Section 4.2(a) hereof,
then, upon demand of the Trustee, the Company will pay to the Trustee the whole
amount that then shall have become due and payable under said Section, with
interest on the amount then overdue with respect to principal at the rate then
borne by the Bonds on the day prior to the occurrence of such default.

In the case the Company shall fail forthwith to pay such amounts upon such
demand, the Trustee shall be entitled and empowered to institute any action or
proceeding at law or in equity for the collection of the sums so due and unpaid,
and may prosecute any such action or proceeding to judgment or final decree, and
may enforce any such judgment or final decree against the Company and collect in
the manner provided by law the moneys adjudged or decreed to be payable.

 

- 22 -



--------------------------------------------------------------------------------

In case proceedings shall be pending for the bankruptcy or for the
reorganization of the Company under the federal bankruptcy laws or any other
applicable law, or in case a receiver or trustee shall have been appointed for
the property of the Company or in the case of any other similar judicial
proceedings relative to the Company, or the creditors or property of the
Company, then the Trustee shall be entitled and empowered, by intervention in
such proceedings or otherwise, to file and prove a claim or claims for the whole
amount owing and unpaid pursuant to this Agreement and, in case of any judicial
proceedings, to file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee allowed in
such judicial proceedings relative to the Company, its creditors or its
property, and to collect and receive any moneys or other property payable or
deliverable on any such claims, and to distribute such amounts as provided in
the Indenture after the deduction of its reasonable charges and expenses to the
extent permitted by the Indenture. Any receiver, assignee or trustee in
bankruptcy or reorganization is hereby authorized to make such payments to the
Trustee, and to pay to the Trustee any amount due it for reasonable compensation
and expenses, including reasonable expenses and fees of counsel incurred by it
up to the date of such distribution.

In the event the Trustee incurs expenses or renders services in any proceedings
which result from a Loan Default Event under Section 7.1(d) hereof, or from any
default which, with the passage of time, would become such Loan Default Event,
the expenses so incurred and compensation for services so rendered are intended
to constitute expenses of administration under the United States Bankruptcy Code
or equivalent law.

Section 7.3 Agreement to Pay Attorneys’ Fees and Expenses. In the event the
Company should default under any of the provisions of this Agreement and the
Authority or the Trustee should employ attorneys or incur other expenses for the
collection of the payments due under this Agreement or the enforcement of
performance or observance of any obligation or agreement on the part of the
Company herein contained, the Company agrees to pay to the Authority or the
Trustee the reasonable fees of such attorneys and such other reasonable
out-of-pocket expenses so incurred by the Authority or the Trustee.

Section 7.4 No Remedy Exclusive. No remedy herein conferred upon or reserved to
the Authority or the Trustee is intended to be exclusive of any other available
remedy or remedies, but each and every such remedy shall be cumulative and shall
be in addition to every other remedy given under this Agreement or now or
hereafter existing at law or in equity or by statute. No delay or omission to
exercise any right or power accruing upon any default shall impair any such
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient. In order to entitle the Authority or the Trustee to exercise any
remedy reserved to it in this Article, it shall not be necessary to give any
notice, other than such notice as may be expressly required herein or by
applicable law. Such rights and remedies as are given the Authority hereunder
shall also extend to the Trustee as the assignee of the Authority.
Notwithstanding any other provision hereunder, the Trustee may proceed first
against either the Guarantors or the Company in accordance with the terms of the
Guaranty and/or this Agreement, respectively, as the Trustee may deem
appropriate.

 

- 23 -



--------------------------------------------------------------------------------

Section 7.5 No Additional Waiver Implied by One Waiver. In the event any
agreement or covenant contained in this Agreement should be breached by the
Company and thereafter waived by the Authority or the Trustee, such waiver shall
be limited to the particular breach so waived and shall not be deemed to waive
any other breach hereunder.

ARTICLE VIII

PREPAYMENT

Section 8.1 Redemption of Bonds with Prepayment Moneys. By virtue of the
assignment of the rights of the Authority under this Agreement to the Trustee as
is provided in Section 4.4 hereof, the Company agrees to and shall pay directly
to the Trustee any amount permitted or required to be paid by it under this
Article VIII. Whenever Bonds are to be redeemed in whole or in part, the Trustee
shall give the Authority notice thereof at least ten (10) business days before
the redemption date specifying the date and amount of redemption and the amount
of accrued interest and premium, if any. The Trustee shall use the moneys so
paid to it by the Company to redeem the Bonds on the date set for such
redemption pursuant to Section 8.5 hereof or to reimburse any Credit Provider
for any draw under the Letter of Credit therefor. The Authority shall at the
expense of the Company call Bonds for redemption as required by Article V of the
Indenture or as requested by the Company pursuant to the Indenture or this
Agreement.

Section 8.2 Options to Prepay Installments. The Company shall have the option to
prepay the Loan Payments payable under Section 4.2(a) hereof by paying to the
Trustee, for deposit in the Bond Fund, the amount set forth in Section 8.4
hereof and to cause all or any part of the Bonds to be redeemed at the times and
at the prices set forth in Section 4.1(B) of the Indenture if the conditions
under said Section 4.1(B) are met and at the times and at the prices set forth
in Sections 4.1(C) or 4.1(D) of the Indenture, as the case may be.

Section 8.3 Mandatory Prepayment. The Company shall have and hereby accepts the
obligation to prepay in whole the Loan Payments required by Section 4.2(a),
together with interest accrued, but unpaid, thereon by paying to the Trustee,
for deposit in the Bond Fund, the amount set forth in Section 8.4 hereof, to be
used to redeem all or a part of the Outstanding Bonds if mandatory redemption is
required by Section 4.1(A) of the Indenture.

Section 8.4 Amount of Prepayment. In the case of a prepayment of the entire
amount due hereunder pursuant to Section 8.2 or 8.3, the amount to be paid shall
be a sum sufficient, together with other funds and the yield on any securities
deposited with the Trustee and available for such purpose, to pay (1) the
principal of all Bonds Outstanding on the redemption date specified in the
notice of redemption, plus interest accrued and to accrue to the payment or
redemption date of the Bonds, plus premium, if any, pursuant to the Indenture,
(2) all reasonable and necessary fees and expenses of the Authority, the Trustee
and any paying agent accrued and to accrue through final payment of the Bonds
and (3) all other liabilities of the Company accrued and to accrue under this
Agreement. In the case of redemption of the

 

- 24 -



--------------------------------------------------------------------------------

Outstanding Bonds in part, the amount payable shall be a sum sufficient,
together with other funds deposited with the Trustee and available for such
purpose, to pay the principal amount of and premium, if any, and accrued
interest on the Bonds to be redeemed, as provided in the Indenture, and to pay
expenses of redemption of such Bonds.

Section 8.5 Notice of Prepayment. To exercise an option granted in or to perform
an obligation required by this Article VIII, the Company shall give written
notice at least fifteen (15) days prior to the last day by which the Trustee is
permitted to give notice of redemption pursuant to Section 4.3 of the Indenture,
to the Authority and the Trustee specifying the amount to be prepaid and the
date upon which any prepayment will be made. If the Company fails to give such
notice of a prepayment in connection with a mandatory redemption under this
Agreement, such notice may be given by the Authority, by the Trustee or by any
Holder or Holders of 10% or more in aggregate principal amount of the Bonds
Outstanding. The Authority and the Trustee, at the request of the Company or any
such Holder, shall forthwith take all steps necessary under the applicable
provisions of the Indenture (except that the Authority shall not be required to
make payment of any money required for such redemption) to effect redemption of
all or part of the Bonds then Outstanding, as the case may be, on the earliest
practicable date thereafter on which such redemption may be made under
applicable provisions of the Indenture. The Authority hereby appoints the
Company to give all notices and make all requests to the Trustee with respect to
the application of funds paid by the Company as prepayments, including notices
of optional redemption of the Bonds in conformity with Article IV of the
Indenture, provided, however, that the Company shall in all such cases provide
copies to the Authority of the notices so given.

ARTICLE IX

NON-LIABILITY OF AUTHORITY; EXPENSES; INDEMNIFICATION

Section 9.1 Non-liability of Authority; Limitations on Authority Actions and
Responsibilities. The Authority shall not be obligated to pay the principal of,
or premium, if any, or interest on the Bonds, except from Revenues. The Company
hereby acknowledges that the Authority’s sole source of moneys to repay the
Bonds will be provided by the payments made by the Company pursuant to this
Agreement, together with other Revenues with respect to the Bonds, including
amounts received by the Trustee under the Guaranty or the Letter of Credit, if
any, and investment income on certain funds and accounts held by the Trustee
under the Indenture, and hereby agrees that if the payments to be made hereunder
shall ever prove insufficient to pay all principal of, and premium, if any, and
interest on the Bonds as the same shall become due (whether by maturity,
redemption, acceleration or otherwise), then upon notice from the Trustee, the
Company shall pay such amounts as are required from time to time to prevent any
deficiency or default in the payment of such principal, premium or interest,
including, but not limited to, any deficiency caused by acts, omissions,
nonfeasance or malfeasance on the part of the Trustee, the Company, the
Authority, the Credit Provider, if any, or any third party, other than as a
result of such party’s willful misconduct.

The Authority’s obligations under the Indenture, this Agreement and the Bonds
shall not constitute a debt or liability of or a pledge of the faith and credit
of the Authority, the State, any political subdivisions thereof, or any
municipality therein. Nothing herein, in the Indenture or in

 

- 25 -



--------------------------------------------------------------------------------

the Bonds, shall directly, indirectly or contingently obligate the Authority,
the State any political subdivision thereof or any municipality to levy or
pledge any form of taxation whatsoever or make any appropriation for the payment
of the Bonds.

The Authority shall not be required to monitor the financial condition of the
Company, the investment or expenditure of Bond proceeds, or the physical
condition or use of the Project and, unless otherwise expressly provided, shall
not have any responsibility with respect to notices, certificates or other
documents filed with it. The Authority shall not be required to take notice of
any breach or default except when given notice thereof by the Trustee or the
Holders, as the case may be. The Authority shall not be responsible for the
payment of any rebate to the United States under IRC §148(f), except as
otherwise set forth in Section 6.6 of the Indenture. The Authority shall not be
required to take any action unless indemnity reasonably satisfactory to it is
furnished for expenses or liability to be incurred therein (other than the
giving of notice). The Authority, upon written request of the Holders or the
Trustee, and upon receipt of reasonable indemnity for expenses or liability,
shall cooperate to the extent reasonably necessary to enable the Trustee to
exercise any power granted to the Trustee by this Agreement or the Indenture.
The Authority shall be entitled to reimbursement pursuant to Section 4.2(d)
hereof to the extent that it acts without previously obtaining full indemnity.

The Authority shall be entitled to the advice of counsel (who may be counsel for
any party or for any Holder) and shall be wholly protected as to any action
taken or omitted to be taken in good faith in reliance on such advice. The
Authority may rely conclusively on any notice, certificate or other document
furnished to it under this Agreement or the Indenture and reasonably believed by
it to be genuine. The Authority shall not be liable for any action taken by it
in good faith and reasonably believed by it to be within the discretion or power
conferred upon it, or in good faith omitted to be taken by it and reasonably
believed to be beyond such discretion or power, or taken by it pursuant to any
direction or instruction by which it is governed under this Agreement or the
Indenture or omitted to be taken by it by reason of the lack of direction or
instruction required for such action under this Agreement or the Indenture, or
be responsible for the consequences of any error of judgment reasonably made by
it. When any payment, consent or other action by the Authority is called for by
this Agreement or the Indenture, the Authority may defer such action pending
such investigation or inquiry or receipt of such evidence, if any, as it may
reasonably require in support thereof. A permissive right or power to act shall
not be construed as a requirement to act, and no delay in the exercise of a
right or power shall affect the subsequent exercise thereof. The Authority shall
in no event be liable for the application or misapplication of funds, or for
other acts or defaults by any person or entity except by its own directors,
officers and employees. No recourse shall be had by the Company, the Trustee or
any Holder for any claim based on this Agreement or the Indenture or the Bonds
against any director, officer, employee or agent of the Authority unless such
claim is based upon the willful misconduct, bad faith, fraud or deceit of such
person. No covenant, obligation or agreement of the Authority contained in this
Agreement or the Indenture shall be deemed to be a covenant, obligation or
agreement of any present or future director, officer, employee or agent of the
Authority in his individual capacity, and no person executing a Bond shall be
liable personally thereon or be subject to any personal liability or
accountability by reason of the issuance thereof.

Section 9.2 Expenses. The Company covenants and agrees to reimburse the
Authority and the Trustee for all reasonable costs and charges, including,
without limitation, the

 

- 26 -



--------------------------------------------------------------------------------

Trustee’s compensation provided for in the Indenture and including fees and
disbursements of attorneys, accountants, consultants and other experts, incurred
in good faith in connection with this Agreement or the Indenture.

Section 9.3 Indemnification. The Company releases the Authority from, agrees
that the Authority shall not be liable for, and indemnifies the Authority
against, all liabilities, claims, costs and expenses, including attorneys’ fees
and expenses, imposed upon, incurred or asserted against the Authority, on
account of: (a) any loss or damage to property or injury to or death of or loss
by any person that may be occasioned by any cause whatsoever pertaining to the
construction, maintenance, operation and use of the Project; (b) any breach or
default on the part of the Company in the performance of any covenant or
agreement of the Company under this Agreement, any Reimbursement Agreement or
any related document, or arising from any act or failure to act by the Company,
or any of its agents, contractors, servants, employees or licensees; (c) the
authorization, issuance, sale, trading, remarketing, redemption or servicing of
the Bonds, and the provision by the Company of any information or certification
furnished in connection therewith concerning, the Bonds, the Project or the
Company including, without limitations the official statement relating to the
Bonds, any information furnished by the Company for, and included in, or used as
a basis for preparation of, any certifications, information statements or
reports furnished by the Authority, and any other information or certification
obtained from the Company to assure the exclusion of the interest on the Bonds
from gross income for federal income tax purposes; (d) the Company’s failure to
comply with any requirement of this Agreement or the Code pertaining to such
exclusion of that interest including the covenants in Section 5.8 hereof;
(e) any action taken or omitted to be taken by the Authority in accordance with
the terms of the Bonds, this Agreement or the Indenture; (f) any action taken at
the request of or with the consent of the Company; (g) any claim, action or
proceeding brought with respect to the matters set forth in (a), (b), (c), (d),
(e) and (f) above.

The Company agrees to indemnify the Trustee and the Tender Agent for, and to
hold them harmless against, all liabilities, claims, costs and expenses incurred
without intentional misconduct, negligence or bad faith on the part of the
Trustee and the Tender Agent on account of any action taken or omitted to be
taken by the Trustee and the Tender Agent in accordance with the terms of this
Agreement, the Bonds or the Indenture or any action taken at the request of or
with the consent of the Company, including the reasonable and documented costs
and expenses of the Trustee and the Tender Agent in defending themselves against
any such claim, action or proceeding brought in connection with the exercise or
performance of any of their powers or duties under this Agreement, the Bonds,
the Indenture, the Reimbursement Agreement, the Credit Instrument or the
Guaranty.

In case any action or proceeding is brought against the Authority, the Tender
Agent or the Trustee in respect of which indemnity may be sought hereunder, the
party seeking indemnity promptly shall give notice of that action or proceeding
to the Company, and the Company upon receipt of that notice shall have the
obligation and the right to assume the defense of the action or proceeding;
provided, that failure of a party to give that notice shall not relieve the
Company from any of its obligations under this Section unless that failure
prejudices the defense of the action or proceeding by the Company. At its own
expense, an indemnified party may employ separate counsel and participate in the
defense. The Company shall not be liable for any settlement made without its
consent.

 

- 27 -



--------------------------------------------------------------------------------

The indemnification set forth above is intended to and shall include the
indemnification of all affected officials, directors, officers and employees of
the Authority, the Tender Agent and the Trustee, respectively. That
indemnification is intended to and shall be enforceable by the Authority, the
Tender Agent and the Trustee, respectively, to the full extent permitted by law
and shall survive the discharge of the Indenture.

ARTICLE X

MISCELLANEOUS

Section 10.1 Notices. All notices, certificates or other communications shall be
deemed sufficiently given if sent by facsimile (receipt confirmed) or if mailed
by first-class mail, postage prepaid, addressed to the Authority, the Company,
or the Trustee, as the case may be, as follows:

To the Authority:

Vermont Economic Development Authority

58 East State Street

Montpelier, Vermont 05602

Attention: Manager

To the Company:

Casella Waste Systems, Inc.

25 Greens Hill Lane

Rutland, Vermont 05701

Attention: Senior Vice President and Chief Financial Officer

Phone: (802) 775-0325

Facsimile: (802) 770-5348

To the Trustee:

U.S. Bank National Association

190 South LaSalle, 10th Floor

Chicago, IL 60603

Attention: Corporate Trust Services

Phone: (312) 332-6779

Facsimile: (312) 332-8008

 

- 28 -



--------------------------------------------------------------------------------

To the Credit Provider

As may be listed if applicable.

A duplicate copy of each notice, certificate or other communication given
hereunder by either the Authority or the Company to the other shall also be
given to the Trustee and the Credit Provider, if applicable. Notices to the
Trustee are effective only when actually received by the Trustee. The Authority,
the Company, the Trustee and the Credit Provider, if applicable, may, by notice
given hereunder, designate any different addresses to which subsequent notices,
certificates or other communications shall be sent.

Section 10.2 Matters to be Considered by Authority. In approving, concurring in
or consenting to action or in exercising any discretion or in making any
determination under this Agreement or the Indenture, the Authority may consider
the interests of the public, which shall include the anticipated effect of any
transaction on tax revenues and employment, as well as the interests of the
other parties and the Holders; provided, however, nothing shall be construed as
conferring on any person other than the other parties and the Holders any right
to notice, hearing or participation in the Authority’s consideration, and
nothing in this section shall be construed as conferring on any of them any
right additional to those conferred elsewhere. Subject to the foregoing, the
Authority will not unreasonably withhold any approval or consent to be given by
it hereunder.

Section 10.3 Severability. If any provision of this Agreement shall be held or
deemed to be, or shall in fact be, illegal, inoperative or unenforceable, the
same shall not affect any other provision or provisions herein contained or
render the same invalid, inoperative, or unenforceable to any extent whatever.

Section 10.4 Execution of Counterparts. This Agreement may be simultaneously
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same instrument.

Section 10.5 Amendments, Changes and Modifications. Except as otherwise provided
in this Agreement or the Indenture, this Agreement may not be effectively
amended, changed, modified, altered or terminated except by the written
agreement of the Authority and the Company and with the written consent of the
Credit Provider, if applicable, and of the Trustee if required in accordance
with Section 10.5 of the Indenture.

Section 10.6 Governing Law. This Agreement shall be construed in accordance with
and governed by the Constitution and laws of the State applicable to contracts
made and performed in the State.

Section 10.7 Authorized Representative. Whenever under the provisions of this
Agreement the approval of the Company is required or the Company is required to
take some action at the request of the Authority, such approval or such request
shall be given on behalf of the Company by the Authorized Representative, and
the Authority and the Trustee shall be authorized to act on any such approval or
request and neither party hereto shall have any complaint against the other or
against the Trustee as a result of any such action taken.

 

- 29 -



--------------------------------------------------------------------------------

Section 10.8 Actions by Authority. Any action which may be taken by the
Authority shall be deemed sufficiently taken if taken on its behalf by its
Chairman, its Vice Chairman or its Manager or by any other member, director,
officer or agent whom it may designate from time to time.

Section 10.9 Term of the Agreement. This Agreement shall be and remain in full
force and effect from the date of delivery of the Bonds to the Purchaser until
such time as all of the Bonds have been fully paid (or provision made for such
payment) pursuant to the Indenture and all other sums payable by the Company
under this Agreement shall have been paid, except for obligations of the Company
under Sections 4.2 and 9.3 hereof, which shall survive any termination of this
Agreement.

Section 10.10 Binding Effect. This Agreement shall inure to the benefit of and
shall be binding upon the Authority, the Company and their respective successors
and assigns; subject, however, to the limitations contained in Sections 5.2 and
5.10 hereof.

Section 10.11 Complete Agreement. The parties agree that the terms and
conditions of this Agreement supersede those of all previous agreements between
the parties, and that this Agreement, together with the documents referred to in
this Agreement, contains the entire agreement between the parties hereto.

Section 10.12 Business Days. If any payment is to be made hereunder or any
action is to taken hereunder on any date that is not a Business Day, such
payment or action otherwise required to be made or taken on such date shall be
made or taken on the immediately succeeding Business Day with the same force and
effect as if made or taken on such scheduled date and as to any payment;
provided, any such payment is made on such succeeding Business Day.

Section 10.13 Extent of Covenants of the Authority; No Personal Liability.

(a) All covenants, obligations and agreements of the Authority contained in this
Agreement or the Indenture shall be effective to the extent authorized and
permitted by applicable law. No such covenant, obligation or agreement shall be
deemed to be a covenant, obligation or agreement of any present or future
member, officer, agent or employee of the Authority in other than his official
capacity, and neither the members of the Authority nor any official executing
the Bonds shall be liable personally on the Bonds or be subject to any personal
liability or accountability by reason of the issuance thereof or by reason of
the covenants, obligations or agreements of the Authority contained in this
Agreement or in the Indenture.

(b) No director, officer, agent or employee of the Company or any Subsidiary
thereof shall be individually or personally liable for the payment of any
principal of and interest on the Bonds or any other sum hereunder or be subject
to any personal liability or accountability by reason of the execution and
delivery of this Agreement; but nothing herein contained shall relieve any such
member, director, officer, agent, attorney or employee from the performance of
any official duty provided by law or by this Agreement.

 

- 30 -



--------------------------------------------------------------------------------

Section 10.14 Waivers. Each of the Company and the Authority hereby
(i) irrevocably and unconditionally waive, to the fullest extent permitted by
law, trial by jury in any legal action or proceeding relating to this Agreement
or the Project and for any counterclaim therein and (ii) irrevocably waive, to
the maximum extent not prohibited by law, any right it may have to claim or
recover in any such litigation any special, exemplary, punitive or consequential
damages, or damages other than, or in addition to, actual damages.

[Signature page to follow]

 

- 31 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the STATE OF VERMONT acting by and through the VERMONT
ECONOMIC DEVELOPMENT AUTHORITY has caused this Agreement to be executed in its
name and CASELLA WASTE SYSTEMS, INC. has caused this Agreement to be executed in
its name by a duly authorized officer all as of the date first above written.

 

(seal)     STATE OF VERMONT, ACTING BY AND THROUGH THE VERMONT ECONOMIC
DEVELOPMENT AUTHORITY     By  

/s/ Rosalea W. Bradley

      Chief Executive Officer     CASELLA WASTE SYSTEMS, INC.     By  

/s/ Edmond R. Coletta

    Name:   Edmond R. Coletta     Title:   Senior Vice President and Chief
Financial Officer

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

Description of Project

The Project consists of the financing of (i) the acquisition of new collection
vehicles, trucks, trailers, solid waste disposal containers and related
equipment, and computers; (ii) the acquisition of certain solid waste recycling
sorting and processing equipment; (iii) the construction, improvement and
equipping of certain solid waste disposal, collection, transfer, recycling and
customer care facilities; and (iv) certain landfill development costs (including
landfill cell development and liners to create additional disposal capacity at
the Company’s current permitted landfill site) and costs of general improvements
(including various upgrades to the leachate collection system, methane gas
collection system, paving and grading and other infrastructure improvements);
all of which aforementioned projects and assets are located or to be located at
and operated from and at one or more of the following locations: 220 Avenue B
and 231 Avenue C in Williston, Vermont; 1 Smith Street in Rutland, Vermont; 50
Belden Road in Rutland, Vermont; 2 Transfer Station Road in Highgate Center,
Vermont; 4561 Sunderland Hill Road in Arlington, Vermont; 533 Exchange Street in
Middlebury, Vermont; 378 East Montpelier Road in Montpelier, Vermont; 21
Landfill Lane in Coventry, Vermont; 442 Clarendon Avenue in West Rutland,
Vermont; 10 Tennis Way in East Dorset, Vermont; and 1544 Woodstock Road in White
River Junction, Vermont.

The Project shall also include, without limitation, any other permitted use of
the Bond proceeds by the Company under the Tax Agreement, as well as any
installation, development, design, engineering, replacements, demolition,
improvements, equipment, construction, renovation, structures, permitting and
capital expenditures that were, or will be, undertaken or incurred to accomplish
the foregoing.

.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

DEFINITIONS RELATING TO “CHANGE OF CONTROL”

As used in the defined term “Change of Control” in this Agreement, the following
terms shall have the following meanings:

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as such term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire, whether such
right is currently exercisable or is exercisable only upon the occurrence of a
subsequent condition.

“Continuing Director” means, as of any date of determination, any member of the
board of directors of the Company who:

(a) was a member of such board of directors on the date of this Agreement; or

(b) was nominated for election or elected to such board of directors with the
approval of a majority of the Continuing Directors who were members of such
board of directors at the time of such nomination or election.

“Disqualified Capital Stock” means any class or series of capital stock of any
Person that by its terms or otherwise is

(a) required to be redeemed or is redeemable at the option of the holder of such
class or series of capital stock at any time on or prior to the date that is 91
days after the final stated maturity of the principal of the Bonds; or

(b) convertible into or exchangeable at the option of the holder thereof for
capital stock referred to in clause (1) above or indebtedness having a scheduled
maturity on or prior to the date that is 91 days after the final stated maturity
of the principal of the Bonds.

Notwithstanding the preceding sentence, any capital stock that would constitute
Disqualified Capital Stock solely because the holders of the capital stock have
the right to require the issuer thereof to repurchase such capital stock upon
the occurrence of a “change of control” or “asset sale” will not constitute
Disqualified Capital Stock if such requirement only becomes operative after
compliance with such terms applicable to the Bonds, including the purchase of
any Bonds tendered pursuant thereto.

“Person” means an individual, partnership, corporation, limited liability
company firm, association, joint stock company, unincorporated organization,
trust, bank, trust company, land trust, business trust or other enterprise or
joint venture, or a governmental agency or political subdivision thereof or
other entity.

 

B-1



--------------------------------------------------------------------------------

“Voting Stock” of any Person as of any date means the capital stock of such
Person that is entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees of such Person.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF JOINDER AND SIGNATURE PAGE TO GUARANTY AGREEMENT

Reference is made to that certain Guaranty Agreement dated as of March 1, 2013,
jointly and severally by and between the guarantors party thereto (the
“Guarantors”) and U.S. Bank National Association, as trustee (the “Guaranty
Agreement”). Capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Guaranty Agreement.

The undersigned, [NAME OF GUARANTOR], a [STATE OF INCORPORATION] corporation
(“[NAME OF GUARANTOR]”), hereby acknowledges and agrees to the terms and
conditions of the Guaranty Agreement, joins in the agreements of the Guaranty
Agreement as a Guarantor thereunder, unconditionally and irrevocably guarantees
the Guaranteed Obligations on the terms set forth in the Guaranty Agreement and
agrees that all obligations of a Guarantor under the Guaranty Agreement shall be
the obligations, jointly and severally, of [NAME OF GUARANTOR] with the same
force and effect as if [NAME OF GUARANTOR] was originally a Guarantor under the
Guaranty Agreement and an original signatory to the Guaranty Agreement.

This Joinder and Signature Page to Guaranty Agreement shall be governed by and
construed in accordance with the laws of the State of Vermont without giving
effect to principles of conflicts of laws.

Executed as a sealed instrument this      day of             , 20    .

 

[NAME OF GUARANTOR] By:  

 

Name:  

 

Title:  

 

 

C-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I    DEFINITIONS

     1   

Section 1.1

 

Definition of Terms

     1   

Section 1.2

 

References to Guarantors/Guaranty

     3   

Section 1.3

 

References to Credit Provider/Letter of Credit/Reimbursement Agreement

     3   

Section 1.4

 

References to Remarketing Agent/Remarketing Agreement

     3   

Section 1.5

 

References to Bonds/Holders/Bondholders and Owners

     3   

Section 1.6

 

Number and Gender

     3   

Section 1.7

 

Articles, Sections, Etc.

     3   

ARTICLE II    REPRESENTATIONS AND WARRANTIES OF THE AUTHORITY AND THE COMPANY

     4   

Section 2.1

 

Representations of the Authority

     4   

Section 2.2

 

Representations and Warranties of the Company

     5   

ARTICLE III    ISSUANCE OF THE BONDS; APPLICATION OF PROCEEDS

     7   

Section 3.1

 

Agreement to Issue Bonds; Application of Bond Proceeds

     7   

Section 3.2

 

Disbursements from the Project Fund; Disbursements from the Costs of Issuance
Fund

     7   

Section 3.3

 

Establishment of Completion Date; Obligation of Company to Complete

     8   

Section 3.4

 

Investment of Moneys in Funds

     9   

Section 3.5

 

Limitation of Authority’s Liability

     9   

ARTICLE IV    LOAN OF PROCEEDS; REPAYMENT PROVISION

     9   

Section 4.1

 

Loan of Bond Proceeds; Issuance of Bonds

     9   

Section 4.2

 

Loan Payments and Payment of Other Amounts

     10   

Section 4.3

 

Unconditional Obligation

     11   

Section 4.4

 

Assignment of Authority’s Rights

     12   

Section 4.5

 

Amounts Remaining in Funds

     12   

ARTICLE V    SPECIAL COVENANTS AND AGREEMENTS

     12   

Section 5.1

 

Right of Access to the Project

     12   

Section 5.2

 

Disposition of Project

     13   

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 5.3

 

The Company’s Maintenance of Its Existence

     13   

Section 5.4

 

Records and Financial Statements of Company

     13   

Section 5.5

 

Insurance

     13   

Section 5.6

 

Use of Project

     14   

Section 5.7

 

Qualification in Vermont

     15   

Section 5.8

 

Tax Covenant

     15   

Section 5.9

 

Continuing Disclosure

     15   

Section 5.10

 

Assignment by Company

     16   

Section 5.11

 

Cooperation in Filings and Other Matters

     16   

Section 5.12

 

Letter of Credit

     16   

Section 5.13

 

Change of Control

     17   

Section 5.14

 

Maintenance of Guaranty; Additional Subsidiary Guarantees

     19   

ARTICLE VI     RESERVED]

     20   

ARTICLE VII    LOAN DEFAULT EVENTS AND REMEDIES

     20   

Section 7.1

 

Loan Default Events

     20   

Section 7.2

 

Remedies on Default

     21   

Section 7.3

 

Agreement to Pay Attorneys’ Fees and Expenses

     23   

Section 7.4

 

No Remedy Exclusive

     23   

Section 7.5

 

No Additional Waiver Implied by One Waiver

     24   

ARTICLE VIII    PREPAYMENT

     24   

Section 8.1

 

Redemption of Bonds with Prepayment Moneys

     24   

Section 8.2

 

Options to Prepay Installments

     24   

Section 8.3

 

Mandatory Prepayment

     24   

Section 8.4

 

Amount of Prepayment

     24   

Section 8.5

 

Notice of Prepayment

     25   

ARTICLE IX    NON-LIABILITY OF AUTHORITY; EXPENSES; INDEMNIFICATION

     25   

Section 9.1

 

Non-liability of Authority; Limitations on Authority Actions and
Responsibilities

     25   

Section 9.2

 

Expenses

     26   

Section 9.3

 

Indemnification

     27   

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE X    MISCELLANEOUS

     28   

Section 10.1

 

Notices

     28   

Section 10.2

 

Matters to be Considered by Authority

     29   

Section 10.3

 

Severability

     29   

Section 10.4

 

Execution of Counterparts

     29   

Section 10.5

 

Amendments, Changes and Modifications

     29   

Section 10.6

 

Governing Law

     29   

Section 10.7

 

Authorized Representative

     29   

Section 10.8

 

Actions by Authority

     30   

Section 10.9

 

Term of the Agreement

     30   

Section 10.10

 

Binding Effect

     30   

Section 10.11

 

Complete Agreement

     30   

Section 10.12

 

Business Days

     30   

Section 10.13

 

Extent of Covenants of the Authority; No Personal Liability

     30   

Section 10.14

 

Waivers

     31   

EXHIBIT A

 

Description of Project

  

EXHIBIT B

 

Definitions relating to “Change of Control”

  

EXHIBIT C

 

Form of Joinder and Signature Page to Guaranty Agreement

  

 

- iii -